Cite as 2022 Ark. 134
                SUPREME COURT OF ARKANSAS
                                      No.   CR-21-623

                                                 Opinion Delivered: June   16, 2022

LONNIE DOLPHUS STRAWHACKER APPEAL FROM THE WASHINGTON
                  APPELLANT COUNTY CIRCUIT COURT
                             [NO. 72CR-89-760]
V.
                             HONORABLE MARK LINDSAY,
STATE OF ARKANSAS            JUDGE
                    APPELLEE


                                                 AFFIRMED.

                              JOHN DAN KEMP, Chief Justice

       Appellant Lonnie Strawhacker appeals the Washington County Circuit Court’s order

denying his petition for writ of error coram nobis and his petition for writ of habeas corpus.

For reversal, Strawhacker argues that this court should (1) adopt “the tentative expansion”

of the writ of error coram nobis advanced in Strawhacker v. State, 2016 Ark. 348, 500 S.W.3d

716, and (2) hold that the circuit court abused its discretion in denying coram nobis relief.

We affirm.

                                            I. Facts

       This court provided a lengthy recitation of the facts in Strawhacker’s direct appeal,

Strawhacker v. State, 304 Ark. 726, 804 S.W.2d 720 (1991), and in Strawhacker v. State, 2016

Ark. 348, 500 S.W.3d 716 (granting his petition to reinvest jurisdiction with the circuit

court to consider whether to grant coram nobis relief). The relevant facts are as follows. In

the late evening of August 11, 1989, the female victim had visited two nightclubs, was
intoxicated, and attempted to find her car. She was struck from behind and pushed into a

ditch. A man put his hand over her mouth, attempted to choke her, and struck her several

times in her face, head, and abdomen. He asked her to take off her clothes, and when she

could not, he continued beating her. She was bleeding from her mouth and her nose, and

her eyes were beginning to swell shut. The victim was raped by her attacker, and she

estimated that the attacker stayed with her in the ditch for approximately five hours. Because

it was dark and her eyes were swollen shut, she could not see her attacker’s face. She and

the attacker went to the victim’s mobile home in a trailer park. Because she was in

considerable pain, she got into bed and drifted into and out of consciousness. The attacker

got into bed with her and was gone the next morning. The victim went to a neighbor’s

house to seek help and was taken to a hospital. Subsequently, the police developed

Strawhacker as a suspect and conducted a voice-identification lineup. During the voice

lineup, the victim identified Strawhacker’s voice as that of her assailant.

       At trial, the State presented numerous witnesses, including the victim. Among the

State’s witnesses, FBI supervisory special agent Michael Malone was admitted as an expert

in the field of hair and fibers. During his nineteen-year tenure at the FBI, Malone had

received training in hair and fiber analysis, worked on over 3500 cases, and testified as an

expert over 350 times. Malone testified that he had examined the pubic hairs recovered

from Strawhacker’s jeans and the victim’s bed sheets. Malone testified that the pubic hair

found on Strawhacker’s jeans was “absolutely indistinguishable” from the victim’s pubic-

hair sample. Malone further testified that the pubic hair found on the victim’s bed was

“absolutely indistinguishable” and “consistent with [the hair sample] coming from Mr.


                                               2
Strawhacker.” Malone claimed that it would be “highly unlikely” that the pubic hair came

from anyone other than the victim and that the probability of a false identification was one

in five thousand. Additionally, Malone was called as the defense’s only witness and testified

that he had not performed any testing on latent fingerprints or blood found on a hair sample.

After deliberations, the jury convicted Strawhacker of rape and first-degree battery, and he

received a life sentence for rape and thirty years’ imprisonment for first-degree battery.

       Strawhacker appealed the jury’s convictions and sentences and did not challenge the

sufficiency of the evidence. We affirmed on direct appeal in Strawhacker, 304 Ark. 726, 804

S.W.2d 720 (acknowledging that the rape victim had testified at trial and affirming four

points, including the admissibility of photographs of the victim’s injuries and the victim’s

identification of Strawhacker in a voice lineup). Strawhacker filed a petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 36.4 (1990), which

the circuit court denied. We affirmed the circuit court’s order in Strawhacker v. State, CR-

00-1417 (Ark. Jan. 24, 2002) (unpublished per curiam).

       In 1996, the Department of Justice established a task force to review the performance

of its FBI laboratory examiners in cases involving microscopic hair-comparison analysis. In

September 2014, the Department sent a letter informing the Washington County

Prosecuting Attorney that Malone’s “testimony regarding microscopic hair comparison

analysis contain[ed] erroneous statements.” The Department further stated that Malone had

“exceeded the limits of science” by stating that “the evidentiary hair could be associated

with a single person to the exclusion of all others,” by “assign[ing] to the positive association

a statistical weight or probability . . . that the questioned hair originated from a particular


                                               3
source,” and by citing his experience in the laboratory making positive hair identifications.

The Department further stated that it “took no position regarding the materiality of the

error in this case.” In a letter dated October 17, 2014, the Department notified Strawhacker

that Malone’s testimony “may have failed to meet professional standards.” The letter stated

that “[t]he prosecutor . . . has advised the Department of Justice that Michael Malone’s work

was material to your conviction[.]” Because of the Department’s disclosure, Strawhacker

filed in this court a pro se petition for leave to proceed in the circuit court with a petition

for writ of error coram nobis. In Strawhacker, 2016 Ark. 348, at 5–6, 500 S.W.3d at 719, we

granted his petition to reinvest jurisdiction with the circuit court.

         On December 19, 2016, Strawhacker filed a petition for writ of error coram nobis

in the circuit court. He also filed a petition for writ of habeas corpus and a motion for access

to evidence for testing. After much delay, the hair evidence was retrieved and sent to the

Arkansas State Crime Laboratory, but the lab was not able to obtain a DNA profile. At a

hearing on October 11, 2021, it was stipulated that the lab could not obtain a DNA profile.

At the conclusion of the hearing, the circuit court made the following rulings from the

bench:

                The Court has considered the pleadings filed by both the State and the
         defense, argument[s] of counsel today, and the record from the original trial, as well
         as the other two stipulated documents, which consisted of letters – Stipulated 3
         consisted of letters from the Department of Justice and some court testimony. And
         then Stipulated 2 was the Crime Lab results.

         ....

                Now, again, you take out Mr. Malone’s testimony. He was the only witness
         for the defense. As I know the lawyers know, in a rape case, the testimony alone of
         the victim, if believed by the jury, is sufficient to convict someone of rape. There
         was more than this in this case. She – while it’s true she couldn’t identify him by

                                               4
       sight, it is because her assailant beat her so bad that her eyes were swollen shut and
       she could not see. So she did do an I’m-sure identification of the voice and identified
       that voice as Mr. Strawhacker. She gave details of going back to her trailer, and when
       she woke up the next morning, he was gone. Mr. Fairchild, the next morning,
       testifies he finds Mr. Strawhacker right there outside the trailer park, and he looked
       like heck. I won’t go over the description again, but he asked him, What happened?
       He goes, Oh, I got in a fight, but I don’t remember with who. So in any event, then
       you have, again, Mr. – now, Mr. Krogman [Strawhacker’s co-worker] – I’m sorry –
       is the one who picked [Strawhacker] up and took him to Springdale. In any event,
       then you have Mr. Fairchild [nightclub assistant manager of security] and his time
       frame as to when Mr. Strawhacker was last seen in a clean set of clothes and not
       bloody and scratched up and grassy and things of that nature.

                The Court finds taking out the testimony of Mr. Malone does not in any way
       affect the testimony that was put on by the State’s witnesses. The State’s witnesses
       were not impeached to any great degree. Mr. Malone or Agent Malone, on the other
       ha[n]d, was at least impeached. He had to admit that, well, [the hair evidence] is not
       as good as a fingerprint and I can’t say for sure that this is his and that it couldn’t be
       someone else’s. So Agent Malone was probably impeached – in my opinion, he was
       impeached more than any other witness. So I find that if you take him totally out of
       it, that even with him in it, the jury had impeachment evidence to consider. If you
       take him totally out of it, there was nothing, not another witness or any type of
       impeachment of the State’s case.

               And so the Court finds that Mr. Strawhacker has failed to meet his burden of
       proof that there is a reasonable possibility that the result would have been different,
       in other words, that there would have been an acquittal if the FBI or the Department
       of Justice’s repudiation that came out 24 years later had come out before the trial.

              That will be the order of the Court.

On October 13, 2021, the circuit court memorialized its bench rulings in an order denying

Strawhacker’s petition for writ of error coram nobis. Strawhacker now appeals the circuit

court’s denial and concedes that the inability to obtain new scientific evidence from the

hairs at issue moots his habeas petition.

                        II. Expansion of the Writ of Error Coram Nobis

       For his first point on appeal, Strawhacker argues that this court tentatively adopted

an expansion of the writ of error coram nobis in Strawhacker, 2016 Ark. 348, 500 S.W.3d

                                               5
716. Specifically, Strawhacker contends that “as a threshold matter, this Court should

formally recognize as a fifth ground for error coram nobis the repudiation—either directly

by the propounding agency or by a substantial scientific consensus—of scientific testimony.”

The State responds that because this court “has already expanded the writ of error coram

nobis as Strawhacker requests, his first point on appeal is moot.”

       This court expanded the writ of error coram nobis to include the rare circumstance

of repudiated scientific testimony presented by an expert on behalf of the government. See

Pitts v. State, 2020 Ark. 7, at 6–12, 591 S.W.3d 786, 791–94 (holding that the circuit court

properly found that Malone’s repudiated hair evidence was not material and that Pitts had

not shown an abuse of discretion in the denial of the writ); Strawhacker, 2016 Ark. 348, at

7–8, 500 S.W.3d at 720 (granting Strawhacker’s petition to reinvest jurisdiction with the

circuit court and expanding on the rule of reason, materiality of Malone’s testimony, and

the reasonable-probability standard); Pitts v. State, 2016 Ark. 345, at 4–5, 501 S.W.3d 803,

805–06 (granting Pitts’s petition to reinvest jurisdiction to pursue a writ of error coram

nobis “[f]or the reasons stated in” Strawhacker, 2016 Ark. 348, 500 S.W.3d 716). See also

Noble v. State, 2022 Ark. 37, at 3, 638 S.W.3d 844, 846 (stating that this court has extended

the writ of error coram nobis under “the rule of reason” when the State presented repudiated

governmental “expert scientific opinion at trial”). Thus, because Strawhacker requests an

expansion of the writ that already exists, we hold that his argument is moot.

                         III. Denial of the Writ of Error Coram Nobis

       For his second point on appeal, Strawhacker argues that the circuit court abused its

discretion in denying his petition for writ of error coram nobis and requests that this court


                                              6
either reverse the lower court’s denial of relief or remand the matter “for consideration

under the proper standard.” He asserts that, by applying an incorrect legal standard for coram

nobis relief, the circuit court made two structural errors—(1) it “grossly misstated the

appropriate test,” and “the [actual] test is the more forgiving ‘reasonable probability of a

different outcome’”; and (2) it abused its discretion in its materiality analysis by omitting

Malone’s testimony.

       Relying on Pitts, 2020 Ark. 7, 591 S.W.3d 786, and Strawhacker, 2016 Ark. 348, 500

S.W.3d 716, the State responds that (1) the circuit court used the correct legal standard in

denying coram nobis relief and (2) the circuit court’s denial of coram nobis relief was not

an abuse of discretion. We discuss the arguments in tandem.

                               A. Writ of Error Coram Nobis

       Our standard of review of an order entered by the circuit court on a petition for writ

of error coram nobis is whether the circuit court abused its discretion in granting or denying

the writ. Davis v. State, 2018 Ark. 290, at 4, 558 S.W.3d 366, 368. An abuse of discretion

occurs when the court acts arbitrarily or groundlessly. Id., 558 S.W.3d at 369. The circuit

court’s findings of fact, on which it bases its decision to grant or deny the petition for writ

of error coram nobis, will not be reversed on appeal unless they are clearly erroneous or

clearly against the preponderance of the evidence. Id., 558 S.W.3d at 369. There is no abuse

of discretion in the denial of error coram nobis relief when the claims in the petition are

groundless. Id., 558 S.W.3d at 369.

       The function of the writ is to secure relief from a judgment rendered while there

existed some fact that would have prevented its rendition if it had been known to the trial


                                              7
court and which, through no negligence or fault of the defendant, was not brought forward

before rendition of the judgment. Ramirez v. State, 2018 Ark. 32, at 3, 536 S.W.3d 614,

616. The petitioner has the burden of demonstrating a fundamental error of fact extrinsic to

the record. Id., 536 S.W.3d at 616. A writ of error coram nobis is available for addressing

certain errors that are found in one of four categories: (1) insanity at the time of trial, (2) a

coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a third-party

confession to the crime during the time between conviction and appeal. Id., 536 S.W.3d at

616. The writ is available to fill a gap in the legal system—to provide relief that was not

available at trial because a fact exists that was not known at that time, and relief is not

available on appeal because it is not in the record. Penn v. State, 282 Ark. 571, 573–74, 670

S.W.2d 426, 428 (1984).1

                       B. Expanding the Writ of Error Coram Nobis

       We previously noted that this court expanded the writ of error coram nobis to

include the rare circumstance of repudiated scientific testimony presented by an expert on

behalf of the government. In Noble, 2022 Ark. 37, at 3, 638 S.W.3d at 846, we explained

that, in considering a writ of error coram nobis, we have utilized the “rule of reason” in the

narrow circumstances

       where (1) the State presented expert scientific opinion at trial; (2) the expert was an
       agent of the government; and (3) that same government later repudiates the expert’s
       scientific opinion.


       1
        The parties do not dispute the circuit court’s findings that Strawhacker had not met
his burden of proving that he was entitled to relief under one of the four enumerated
categories of the writ. The State had not withheld evidence at the time of trial because
Malone’s testimony was not called into question until 2014 when the Department notified
the parties.

                                               8
       Notably, in Strawhacker, 2016 Ark. 348, 500 S.W.3d 716, we granted Strawhacker’s

petition to reinvest jurisdiction with the circuit court and stated,

               We hold that Strawhacker has stated sufficient grounds for us to find that his
       writ may be meritorious and therefore we grant his petition. . . . Now the
       Department of Justice has put in writing that Malone’s analysis was flawed and that
       his conclusions exceeded the limits of science. In addition, the Department alleged
       that the prosecutor found Malone’s testimony “material” to the verdict. Because
       Malone was an expert, proffered by the government, the subsequent repudiation of
       his testimony by the government raises serious concerns due to the “aura of special
       reliability and trustworthiness” of expert testimony. Cf. Fukunaga v. State, 2016 Ark.
       164, at 4, 489 S.W.3d 644, 646–47 (citing United States v. Rosales, 19 F.3d 763, 766
       (1st Cir. 1994)). This is sufficient for us to determine he met his burden to reinvest
       jurisdiction in the trial court.

Id. at 5–6, 500 S.W.3d at 719.

       We clarified our Strawhacker holding in Pitts, 2020 Ark. 7, at 5, 591 S.W.3d at 790–

91, by stating:

                In Strawhacker, this court stated that even if the claims in the petition did not
       fall neatly within one of the four recognized categories of error, the writ may be used
       to fill a procedural gap if, under the unique circumstances at hand, the rule of reason
       calls for a grant of the writ to prevent a miscarriage of justice. 2016 Ark. 348, at 6–
       7, 500 S.W.3d at 719–20. This court instructed the trial court that if it found the
       repudiated testimony was material, it should grant the writ. 2016 Ark. 348, at 7, 500
       S.W.3d at 720. It explained that evidence is material if there is a reasonable
       probability that, had the evidence been disclosed to the defense, the result of the
       proceeding would have been different. Id. In other words, had it been known that the
       hair-comparison testimony was erroneous, there was a reasonable probability that the result
       would have been different. Id.

(Emphasis added.) We further opined:

                Application of the rule of reason to fill a procedural gap does not, however,
       expand the other restrictions on granting the writ. Penn v. State, 282 Ark. 571, 670
       S.W.2d 426 (1984). Pitts was required to demonstrate that the repudiation by the DOJ was
       a fact that would have prevented rendition of the judgment if it had been known at trial and
       that, as a consequence, the evidence was material. Although Pitts asserts that he was not
       required to demonstrate a reasonable probability of acquittal, he was required to
       demonstrate a reasonable probability that, had the DOJ’s repudiation been disclosed to the
       defense, the result of the proceeding would have been different.

                                                9
                                                   ....

               The trial court correctly examined the impact of the repudiated evidence and whether,
       considering the evidence introduced at trial other than what was later repudiated, there was a
       reasonable probability of a different outcome—that is, an acquittal. This inquiry produces
       the same result as the inquiries articulated in Strawhacker because the question is
       essentially whether the trial was fundamentally unfair.

Id. at 6–7, 591 S.W.3d at 791–92 (emphasis added). Ultimately, we held that “[t]here was

no clear error in the trial court’s finding that the repudiated evidence [Malone’s testimony

concerning hair-comparison analysis] was not material, and Pitts ha[d] not shown an abuse

of discretion in the denial of the writ.” Id. at 12, 591 S.W.3d at 794.

                                           C. Analysis

       With this precedent in mind, we turn to the case at bar. The circuit court made the

following findings in denying coram nobis relief:

             8. As it pertains to the “Rule of Reason,” the Court finds that had this
       information been known to the Defendant at the time of trial, the testimony of Agent
       Malone would not have been allowed.

              9. Based on the remaining evidence after removing the aforementioned
       tainted evidence, the Court finds that Agent Malone’s testimony was not material to
       the State’s case. The repudiation of the testimony would not have led to additional
       evidence for the Defendant to present. Furthermore, without the testimony, there
       remained sufficient evidence to support the jury’s finding of guilt.

              10. Therefore, the Defendant has failed to demonstrate that [the] outcome of
       the proceeding would have been different. He has failed to show that the repudiation
       of the evidence would have prevented the rendition of the judgment in this case,
       that being a guilty verdict.

       We agree with the circuit court’s rulings in the unique circumstances of this case.

First, under the factors articulated in Noble, 2022 Ark. 37, at 3, 638 S.W.3d at 846, (1) the

State presented Malone’s scientific testimony on hair evidence at trial; (2) Malone, an FBI

supervisory special agent, acted as a governmental agent and was admitted as an expert in

                                                10
the field of hair and fibers; and (3) the Department later repudiated the entirety of Malone’s

testimony. Here, in the circuit court’s “rule of reason” finding in paragraph 8, the circuit

court properly ruled that, had Malone’s repudiated evidence been known at the time of

trial, it “would not have been allowed.” Thus, we conclude that the circuit court did not

abuse its discretion in this specific ruling.

       Next, in Pitts, “Pitts was required to demonstrate that the repudiation by the DOJ

was a fact that would have prevented rendition of the judgment if it had been known at trial

and that, as a consequence, the evidence was material.” Pitts, 2020 Ark. 7, at 6–7, 591

S.W.3d at 791. Here, in its materiality ruling in paragraph 9, the circuit court properly

removed Malone’s “tainted evidence” from its analysis and found that Malone’s testimony

was “not material” to the State’s case because “there remained sufficient evidence” to

convict Strawhacker. Significantly, in its bench ruling at the hearing, the circuit court

discussed at length the material evidence, such as the rape victim’s testimony and her

identification of Strawhacker in a voice lineup, that was sufficient, without Malone’s

testimony, to support Strawhacker’s conviction and properly memorialized that finding in

its order.2 Therefore, we cannot say that the circuit court abused its discretion in its

materiality ruling.


       2
         While Strawhacker did not challenge the sufficiency of the evidence in his direct
appeal, we have consistently held that the uncorroborated testimony of the victim alone is
sufficient to support a rape or sexual-assault conviction. Caple v. State, 2020 Ark. 340, at 6,
609 S.W.3d 630, 634. Additionally, in Strawhacker, 304 Ark. at 731–32, 804 S.W.2d at 723–
24, Strawhacker challenged the admissibility of the recording of the voice lineup during
which the victim identified him as her assailant. We stated that “[t]he trial court listened to
a tape recording of the lineup and not only admitted it but added, ‘It appears to me to be
an awfully clean lineup.’” Id. at 732, 804 S.W.2d at 724. We affirmed the circuit court’s
decision to admit the tape recording at trial. Id., 804 S.W.2d at 724.

                                                11
       Last, under Pitts, the circuit court was required to determine “whether, considering

the evidence introduced at trial other than what was later repudiated, there was a reasonable

probability of a different outcome—that is, an acquittal.” Pitts, 2020 Ark. 7, at 7, 591 S.W.3d

at 792. At the hearing, the circuit court ruled from the bench that “Mr. Strawhacker has

failed to meet his burden of proof that there is a reasonable probability that the result would

have been different, in other words, that there would have been an acquittal if the FBI or

the Department of Justice’s repudiation that came out 24 years later had come out before

the trial.” Subsequently, in paragraph 10 of its order, the circuit court ruled that

“[Strawhacker] has failed to demonstrate that [the] outcome of the [trial] would have been

different” and that he “failed to show that the repudiation of the evidence would have

prevented the rendition of the judgment in this case, that being a guilty verdict.” Here, we

agree with the circuit court that, in light of the evidence at trial other than Malone’s

repudiated testimony, Strawhacker failed to demonstrate that there was a reasonable

probability of a different outcome—an acquittal. Thus, we conclude that the circuit court’s




        Further, in response to the dissents, the Department of Justice notified Strawhacker
that Malone’s work “was material to your conviction[,]” but this court also stated in
Strawhacker, 2016 Ark. 348, at 4, 500 S.W.3d at 718, that the “Department said it would
waive any statute-of-limitations or procedural-default defenses should a claimant file a
petition for habeas corpus under 28 U.S.C. § 2255. The State has not made similar
concessions.” Significantly, in Strawhacker, 2016 Ark. 348, at 9–10, 500 S.W.3d at 721–22,
“Strawhacker state[d] in his brief that he anticipate[d] seeking DNA testing of the hair at
issue in his case. . . . Therefore, at the hearing on the writ, if the circuit court concludes
that the repudiated expert’s testimony was material, Strawhacker is entitled to relief.”
(Danielson, J., concurring in part, dissenting in part). Because a DNA profile could not be
obtained below, the circuit court was left to determine the materiality of the evidence before
it, and it found that “Agent Malone’s testimony was not material to the State’s case.” Thus,
for the foregoing reasons, we see no abuse of discretion by the circuit court.

                                              12
ruling in paragraph 10 satisfies the reasonable-probability standard in Pitts, 2020 Ark. 7, at

7, 591 S.W.3d at 792, and we see no abuse of discretion.

       Based on our standard of review, our coram nobis precedent, and the foregoing

analysis, we cannot say that the circuit court abused its discretion in denying Strawhacker’s

petition for writ of error coram nobis. Accordingly, we affirm.

       Affirmed.

       WEBB, J., concurs.

       HUDSON, WOOD, and WYNNE, JJ., dissent.

       BARBARA W. WEBB, Justice, concurring. I agree that the circuit court’s decision

denying Lonnie Strawhacker error coram nobis relief should be affirmed. I write separately

because it is inconsistent to declare that a point on appeal asking this court to expand the

writ of error coram nobis “moot” because of “an expansion of the writ that already exists,”

and then go on to analyze the case in terms of the previously recognized “four categories.”

These “four categories” are: (1) insanity at the time of trial, (2) a coerced guilty plea, (3)

material evidence withheld by the prosecutor, or (4) a third-party confession to the crime

during the time between conviction and appeal. If there is indeed a fifth category, this court

should so state instead of reflexively reiterating the boilerplate that was superseded by Noble

v. State, 2022 Ark. 37, 638 S.W.3d 844; Pitts v. State, 2020 Ark. 7, 591 S.W.3d 786;

Strawhacker v. State, 2016 Ark. 348, 500 S.W.3d 716; and Pitts v. State, 2016 Ark. 345, 501

S.W.3d 803.

       It is not helpful to list each time that a court has granted error coram nobis relief and

suggest that rare though they are, they are the only possible circumstances in which the writ


                                              13
is available. It would be better to recognize that error coram nobis relief may lie if there has

been a fundamental error of fact extrinsic to the record that would have prevented rendition

of the judgment if it had been known to the trial court and which, through no negligence

or fault of the defendant, was not brought forward at the trial.

       I concur.

       COURTNEY RAE HUDSON, Justice, dissenting. Today we face the aftermath

caused by a federal agent’s grossly exaggerated testimony, which may border on “testilying.”

Because today’s majority opinion strays from the guidance we articulated in Strawhacker v.

State, 2016 Ark. 348, 500 S.W.3d 716, I must respectfully dissent.

       When we reinvested jurisdiction in the circuit court to consider whether to grant

Strawhacker coram-nobis relief, we directed the circuit court to consider whether the

repudiated testimony was “material.” Strawhacker, 2016 Ark. 348, 7, 500 S.W.3d 716, 720.

We observed that evidence is material if “there is a reasonable probability that, had the

evidence been disclosed to the defense, the result of the proceeding would have been different.”

Id., (emphasis added) (quoting Cloird v. State, 349 Ark. 33, 38, 76 S.W.3d 813 (2002)). The

majority today concludes that “Strawhacker failed to demonstrate that there was a reasonable

probability of a different outcome—an acquittal.” This “all or nothing” approach prevents

Strawhacker from demonstrating other ways in which the “result of the proceeding” might

have been different.

       When Strawhacker committed his crimes, he was subject to a term of twenty to sixty

years’ or life imprisonment on the rape charge and ten to thirty years’ imprisonment for

battery. The jury sentenced him to life imprisonment for rape and thirty years’


                                              14
imprisonment for first-degree battery. Thus, Strawhacker received the maximum possible

sentence on each charge. As Justice Wynne noted in his dissent, agent Malone boasted that

he had testified in more than 3500 cases over the course of 15 years, examined hair from

more than 10,000 people, published numerous articles on hair and fiber analysis and testified

as an expert more than 350 times, and had been unable to distinguish hairs on only two

occasions. Even if Strawhacker would have been convicted without the repudiated

evidence, the result of the proceeding could have been different in other ways. Specifically,

the repudiated evidence could have affected Strawhacker’s sentence to his detriment.

       We have recognized the possibility that “residual doubt” may factor into a jury’s

sentencing decision. State v. Torres, 2021 Ark. 22, 617 S.W.3d 232, (citing Lockhart v.

McCree, 476 U.S. 162, 181 (1986)). It therefore follows that repudiated evidence that tends

to implicate a defendant at the guilt phase could also deprive a defendant of the benefit of

any such “residual doubt” at sentencing. This sentencing issue was not present in Pitts v.

State, 2020 Ark. 7, 591 S.W.3d 786. There, Pitts was convicted of capital murder and

sentenced to life imprisonment; thus, no lesser sentence was available for Pitts.

       Agent Malone was not only presented as a scientific expert, but he also carried the

imprimatur of the federal government. It is unrealistic to believe that disclosure of the

testimony’s repudiation would not have resulted in a reasonable probability of a different

outcome in Strawhacker’s proceeding. I would remand for resentencing.

       ROBIN F. WYNNE, Justice, dissenting. Because I think Malone’s testimony was

material to Strawhacker’s conviction, I respectfully dissent.




                                              15
       When we gave Strawhacker permission to file a petition for writ of error coram nobis

in the trial court, we instructed the trial court that Strawhacker is entitled to the writ if it

concluded that Malone’s testimony was material. Strawhacker v. State, 2016 Ark. 348, at 7,

500 S.W.3d 716, 720. We explained that evidence is material if there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the proceeding

would have been different. Id. We reiterated this standard in Pitts v. State, 2020 Ark. 7, at

6–7, 591 S.W.3d 786, 791, when we stated that the petitioner “was required to demonstrate

a reasonable probability that, had the DOJ’s repudiation been disclosed to the defense, the

result of the proceeding would have been different.”

       In its order denying Strawhacker’s petition, the trial court found that Malone’s

testimony was “not material to the State’s case” because “without the testimony, there

remained sufficient evidence to support the jury’s finding of guilt.” But the materiality

inquiry is not a sufficiency-of-the-evidence test. In other words, Strawhacker did not have

to show that there was insufficient evidence to support his conviction without Malone’s

testimony. Rather, he only had to show a reasonable probability that the outcome would

have been different had it been known that Malone’s testimony was erroneous. Strawhacker,

2016 Ark. 348, at 7, 500 S.W.3d at 720.

       The United States Supreme Court has made this distinction clear in the context of

Brady violations.3 Materiality “is not just a matter of determining whether, after discounting

the inculpatory evidence in light of the undisclosed evidence, the remaining evidence is


       3
        Brady v. Maryland, 373 U.S. 83 (1963). We have explained that the analysis to be
used when assessing repudiated expert testimony in this case and in Pitts is similar to that
used for a Brady violation. Pitts, 2020 Ark. 7, at 6, 591 S.W.3d at 791.

                                              16
sufficient to support the jury’s conclusions Rather, the question is whether ‘the favorable

evidence could reasonably be taken to put the whole case in such a different light as to

undermine confidence in the verdict.’” Strickler v. Greene, 527 U.S. 263, 290 (1999) (citation

omitted) (quoting Kyles v. Whitley, 514 U.S. 419, 435 (1995)). The Court also explained

that “[t]he question is not whether the defendant would more likely than not have received

a different verdict with the evidence, but whether in its absence he received a fair trial,

understood as a trial resulting in a verdict worthy of confidence.” Kyles, 514 U.S. at 434. In

light of this guidance, the question in this case is whether the repudiation of Malone’s

testimony could reasonably be taken to put the whole case in such a different light as to

undermine confidence in the verdict. If so, there is a reasonable probability of a different

outcome, and that testimony is material.

       In my view, the trial court erred in finding that Malone’s testimony was not material.

Malone testified as an expert, and we have acknowledged that expert testimony is given

special reliability and trustworthiness. Strawhacker, 2016 Ark. 348, at 6, 500 S.W.3d at 719.

Malone was a supervisory special FBI agent who testified that he had received extensive

training in hair and fiber analysis; had worked on more than 3500 cases over the course of

15 years and had examined hair from more than 10,000 people; had published numerous

articles on hair and fiber analysis; and had testified as an expert witness more than 350 times.

He described for the jury how he analyzed the microscopic characteristics of hairs and said

that he had been unable to distinguish hairs only twice in the 10,000 analyses he had

conducted.




                                              17
       In his expert testimony, Malone claimed that the hair found in Strawhacker’s jeans

was consistent with and “absolutely indistinguishable” from the victim’s hair, and that the

hair found in the victim’s sheets was consistent with and “absolutely indistinguishable” from

Strawhacker’s hair. He said the chance of both those samples coming from different

individuals was “extremely remote.” He claimed that the probability that the hair found on

Strawhacker’s jeans could be from someone other than the victim was one in 5000. We

now know from the Department of Justice that Malone’s testimony contained erroneous

statements and exceeded the limits of science in several ways.

       Other evidence linked Strawhacker to the crime—witnesses placed him near the

nightclub the night of the attack and near the victim’s home the morning after, and the

victim identified his voice out of a voice-identification lineup conducted in the hospital

days after the attack. But Malone’s testimony provided the only physical evidence

connecting Strawhacker to the crime. Law enforcement officers testified that they took

fingerprints from objects found all over the victim’s home—including beer cans, the

washing machine, the lavatory, objects in the bedroom, pots and pans in the kitchen—as

well as the steering wheel of the victim’s car, which the attacker had driven. None of those

latent fingerprints were ever tested. Blood and saliva samples were also taken. None of those

samples were ever tested either. At trial, Malone said that the State instructed the FBI not

to test those samples because, as the prosecutor put it, “we had the hair samples that matched

and we decided to go with that instead of you all conducting these other tests on the saliva

and the blood and the fingerprints.” Malone did admit that the hair analysis provided a less

definitive identification than fingerprints. But the jury also heard that the State felt so


                                             18
confident that the hair samples “matched” that it did not even bother testing evidence that

would be more conclusive.

       The prosecutor also repeatedly emphasized Malone’s testimony in his closing

argument:

              And ladies and gentlemen, if that’s not enough, the State had the luxury of
       being able to present to you during the course of this trial some very good scientific
       evidence, which I think is the final blow to the defendant’s case in this case and
       proves him guilty beyond any reasonable doubt in this particular case. And that’s the
       hair samples that the State took great pains to introduce to you during the last two
       (2) days of testimony by admitting all this evidence in and bringing down an FBI
       agent from Washington, D.C., to testify for you.

       ....

              Ladies and gentlemen, the odds of having two (2) hair samples that match up,
       even though they’re not fingerprints, and exclusive of all other hair samples Mr.
       Malone told you that in fifteen (15) years and ten thousand (10,000) worth of hair
       samples that only twice has he had hair comparisons that maybe matched up or he
       could not rule out were more than one person. Twice in fifteen (15) years. And to
       have two (2) separate hair samples in this particular case, one just happening to be
       consistent with the victim’s hair found on the defendant’s pants and one just
       happening to be consistent with the defendant’s hair on the victim’s sheet. When I
       asked him statistically what the odds are of that happening he said that was very
       remote. Ladies and gentlemen, I think you can use that scientific evidence in this
       case and you can reasonably conclude that those hair samples found on the victim’s
       sheet came from the defendant and that hair samples found on the victim—on the
       defendant’s pants came from the victim in this case.

       ....

               The law only says I have to prove my case beyond a reasonable doubt. And
       that’s what the hair samples do in this case.

And the prosecutor later advised the Department of Justice that Malone’s testimony was

material to Strawhacker’s conviction. While the prosecutor’s characterization of Malone’s

testimony as material is not dispositive, it is nonetheless compelling.




                                              19
         Strawhacker has demonstrated a reasonable probability that, had it been known that

Malone’s testimony was erroneous, the outcome of his trial would have been different. The

State “took great pains” to introduce the hair-analysis evidence, flying Malone from the FBI

lab in Washington, D.C., to give inculpatory expert testimony we now know was riddled

with errors. The State argued to the jury that Malone’s testimony was the “fatal blow” to

Strawhacker’s case and proved his guilt beyond a reasonable doubt. No other physical

evidence was introduced at trial—in fact, fingerprints, blood samples, and saliva samples

were not even tested because the State thought the hair analysis was so compelling. The

repudiation of Malone’s testimony puts the whole case in such a different light as to

undermine confidence in the verdict. Kyles, 514 U.S. at 435. Simply put, Strawhacker did

not get a fair trial. “Society wins not only when the guilty are convicted but when criminal

trials are fair; our system of the administration of justice suffers when any accused is treated

unfairly.” Brady, 373 U.S. at 87.

         Because Malone’s testimony was material to Strawhacker’s conviction, I would hold

that the trial court abused its discretion in denying the petition for writ of error coram nobis.

Accordingly, I would reverse and remand for entry of an order granting Strawhacker a new

trial.

         WOOD, J., joins.

         Jeff Rosenzweig, for appellant.

         Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                                20